Russell, C. J.
On the levy of a common-law fi. fa. upon certain personal property, the holders (who were also the original payees) of a promissory note, which included a reservation of title to the property, interposed a claim, which upon the trial was sustained. The whole contract must be looked to in arriving at the construction of any part. It is apparent, from the face of the contract itself, that the failure to strike the words “Hahira Live Stock Company” and to insert in lieu thereof the name of the payees of the note, actually named in this part of the contract, was an unintentional omission of the scrivener, and this clerical error should not be permitted to defeat the clear intention of the parties. The case is controlled by the decision of this court in Gaulding v. Baker, 9 Ga. App. 578 (71 S. E. 1018). See also eases there cited. Judgment affirmed.